Nationwide Life Insurance Company: ·Nationwide Variable Account Prospectus supplement dated June 20, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds asinvestment options under your contract.Effective June 20, 2008, these investment options have changed names as indicated below. OLD NAME NEW NAME Nationwide Small Cap Fund: Class A Aberdeen Small Cap Fund - Class A Wells Fargo Advantage Funds(SM) – Common Stock Fund: Class Z Wells Fargo Advantage Funds(SM) – Common Stock Fund - Investor Class
